      CASE 0:20-cv-01302-WMW-DTS Doc. 101-1 Filed 04/15/21 Page 1 of 5




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 Jared Goyette, Craig Lassig, Michael
 Shum, Katie Nelson, Tannen Maury,
 Stephen Maturen, and The
 Communications Workers of America, on
 behalf of themselves and other similarly
 situated individuals,

               Plaintiffs,
        v.                                                     Court File No.:
                                                        0:20-cv-01302 (WMW/DTS)
 City of Minneapolis; Minneapolis Chief
 of Police Medaria Arradondo in his
 individual and official capacity;
 Minneapolis Police Lieutenant Robert
 Kroll, in his individual and official
 capacity; Minnesota Department of
 Public Safety Commissioner John
 Harrington, in his individual and official
 capacity, Minnesota State Patrol Colonel
 Matthew Langer, in his individual and
 official capacity; and John Does 1-10, in
 their individual and official capacities,

               Defendants.


              DECLARATION OF ISABELLA SALOMÃO NASCIMENTO



       My name is Isabella Salomão Nascimento. I declare under penalty of perjury under

the laws of the United States of America that the following is true and correct:

       1.     On April 14, 2021, I submitted a second declaration in support of Plaintiffs’

   renewed motion for temporary restraining order. (Dkt. 98.) Upon review of the

   Memorandum of Law In Support of Motion for Temporary Restraining Order (Dkt.


                                                    1
   CASE 0:20-cv-01302-WMW-DTS Doc. 101-1 Filed 04/15/21 Page 2 of 5




96), I discovered that the following statement by the State Defendants was inadvertently

omitted from my declaration.

   2.      Minnesota Operation Safety Net (@MinnesotaOSN) (hereinafter “OSN”) is

“[t]he official source of public safety information for the trial of former Minneapolis

police officer Derek Chauvin.” See OSN Twitter 9. It provided official updates from

Minnesota law enforcement officials during the Daunte Wright protests on Twitter.

           a. On April 14, 2021, at 12:22 a.m., OSN tweeted a quote from Minnesota

               State Patrol Col. Matt Langer: “‘We are prepared and we will be back

               tomorrow.’” (Tweet available at https://twitter.com/MinnesotaOSN/sta

               tus/1382202665950715904).

   3.      Additionally, mere hours after Plaintiffs filed their Motion for a Temporary

Restraining Order (Dkt. 94), I collected for the Court’s consideration the following

relevant information in support of Plaintiffs’ motion, but which was not available to

Plaintiffs prior to filing.

   4.      Lauren Blanchard (@LaurenBlanch12) is a national media correspondent for

Fox News. She attended and documented her experience as press during the Daunte

Wright protests on Twitter.

           a. On April 14, 2021, at 10:21 p.m., Ms. Blanchard tweeted, “My crew and

               I were ordered out of cars and to the ground by police.” (Tweet available

               at   https://twitter.com/LaurenBlanch12/status/1382534601462185984).

               She continued, “They took photos of all of our credentials. After about 5




                                                 2
  CASE 0:20-cv-01302-WMW-DTS Doc. 101-1 Filed 04/15/21 Page 3 of 5




             mins they let us back into our cars and let us leave. . . . We were not only

             media crew stopped[.]” Id.

          b. On April 14, 2021, at 10:32 p.m., Ms. Blanchard posted a video capturing

             part of the above-described encounter, captioned, “Partial video of my

             crew and I as we tried to leave the area. Police had blocked everyone in.

             We were ordered on our knees – hands up. They took pics of all our IDs.”

             (Tweet available at https://twitter.com/LaurenBlanch12/status/1382537

             312953860100).

          c. On April 14, 2021, at 10:52 p.m., Ms. Blanchard tweeted, “As a reminder

             – the curfew put in place by the Mayor of Brooklyn Center had media

             exempt. We were scolded by the law enforcement checking our IDs that

             we were not supposed to be there.”                  (Tweet available at

             https://twitter.com/LaurenBlanch12/status/1382542234462093312).

   5.     Unicorn Riot (@UR_Ninja), a non-profit media organization, attended and

documented their experiences as press during the Daunte Wright protests on Twitter.

          a. On April 15, 2021, at 12:07 a.m., Unicorn Riot tweeted, “Our reporter

             Niko was just detained by police but was released.” (Tweet available at

             https://twitter.com/UR_Ninja/status/1382561107307560968).

          b. On April 15, 2021, at 12:31 a.m., Unicorn Riot tweeted, “The officers

             who detained Niko took his microphone out of his hand and threw it into

             some trees where he found it after being released. It appears officers took

             the mic lapel flap as a souvenir because it was gone from the mic when it


                                                3
  CASE 0:20-cv-01302-WMW-DTS Doc. 101-1 Filed 04/15/21 Page 4 of 5




             was recovered.” (Tweet available at https://twitter.com/UR_Ninja/statu

             s/1382567290663809024).

          c. On April 15, 2021, at 12:34 a.m., Unicorn Riot tweeted, “Another

             reporter who was taken by police and then released also picked up what

             they called ‘scraps’ various cords and parts of their gear that they

             recovered scattered on the side of the street and in the grass.”

             (Tweet available at https://twitter.com/UR_Ninja/status/138256787254

             7987461).

          d. On April 15, 2021, at 1:09 a.m., Unicorn Riot posted three images,

             captioned “This is the state that equipment belonging to our reporter as

             well as other media was left in by officers who arrested and harassed

             journalists only to release them a few mins later. @thenbhdreporter’s

             microphone was broken into several pieces.”        (Tweet available at

             https://twitter.com/UR_Ninja/status/1382576839151996928).

   6.     On April 15, 2021, at 12:27 a.m., OSN tweeted an update, “@MnDPS_MSP

[Minnesota State Patrol] Col. Matt Langer says law enforcement have refined a process

to quickly ID credentialed members of the media who get wrapped up in events to work

with them quickly so they can get back to their jobs. ‘We want media there covering

these      events,’      he       said.”             (Tweet        available       at

https://twitter.com/MinnesotaOSN/status/1382566138211602440).




                                              4
     CASE 0:20-cv-01302-WMW-DTS Doc. 101-1 Filed 04/15/21 Page 5 of 5




Dated: April 14, 2020                  /s/Isabella Salomão Nascimento

                                       Isabella Salomão Nascimento




                                          5
